Exhibit Notice of Annual General Meeting 2009 [Missing Graphic Reference] Amarin Corporation plc To be held at: Herbert Park Hotel Ballsbridge Dublin 4 IRELAND This document is important and requires your immediate attention. If you are in any doubt as to what action you should take, you should consult your stockbroker, bank manager, solicitor or other professional adviser immediately. This document does not constitute or form part of an offer or invitation to sell or issue, or any solicitation or an offer to purchase or subscribe for, shares or any other interest in Amarin Corporation plc, (the “Company”, “we” or “Amarin”), nor does it constitute the giving of investment advice by the Company. If you are a holder of American Depositary Shares representing ordinary shares of £0.50 each in the capital of the Company, you should refer to the accompanying letter from Citibank, N.A for details of the action you should take. Registered in England and Wales No. 2353920 Registered Office: 110 Cannon Street London EC4N 6AR To the holders of the Company’s Ordinary Shares and American Depositary Shares Date:20 November 2009 Dear Shareholder Annual General Meeting 2009 I have pleasure in sending you the notice of this year’s Annual General Meeting (“AGM”) which will be held at
